          Case 2:15-cv-01259-NVW Document 253 Filed 11/05/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     A.D., C.C., L.G., and C.R., by Carol             No. CV-15-01259-PHX-NVW
 9   Coghlan Carter, and Dr. Ronald Federici,
     their next friends; S.H. and J.H., a married     ORDER
10   couple; M.C. and K.C., a married couple;
     K.R. and P.R., a married couple; for
11   themselves and on behalf of a class of
     similarly-situated individuals,
12
                          Plaintiffs,
13
     v.
14
15   Kevin Washburn, in his official capacity as
     Assistant Secretary of Indian Affairs,
16   Bureau of Indian Affairs; Sally Jewell, in
     her official capacity as Secretary of the
17   Interior, U. S. Department of the Interior;
     Gregory A. McKay, in his official capacity
18   as Director of Arizona Department of Child
     Safety,
19
                          Defendants.
20
21            Pursuant to the mandate of the Court of Appeals (Doc. 252),
22            IT IS ORDERED that the Judgment of March 16, 2017 (Doc. 245) is vacated.
23            IT IS FURTHER ORDERED that the Clerk of the Court enter judgment
24   dismissing this action as moot. This case is terminated.
25            Dated this 5th day of November, 2018.
26
27
28
